Manzanet-Daniels, J.,
dissents in part as follows: I agree with the majority that the motion court properly held that an issue *553of fact exists as to whether maintenance waiver contained in the parties’ prenuptial agreement is unconscionable under the standard set forth in section 236 (B) (3) of the Domestic Relations Law. I would also find that an issue of fact exists as to whether the property waiver contained in the agreement is unconscionable (see Christian v Christian, 42 NY2d 63 [1977]; Bloomfield v Bloomfield, 281 AD2d 301 [2001], revd on other grounds 97 NY2d 188 [2001]).
Defendant wife was born in Guyana, the second of seven children. She arrived in the United States in 1981, at the age of 21. She obtained a GED in 1982, and worked menial jobs. In 1989, she worked part-time as a receptionist for plaintiff husband’s family business. While working there, she and plaintiff began to date, and in 1993, she moved in with plaintiff at his apartment located on Sutton Place. Other than sporadic attempts at small business ventures, the wife did not work outside the home for the duration of the marriage (indeed, to the present day). She has no further education and no special skills.
The parties were married on November 11, 1995. A prenuptial agreement was presented to the wife approximately two weeks prior to the wedding. Schedules attached to the agreement indicated that plaintiff husband had no liabilities and total assets in the amount of approximately $580,000, including a cooperative apartment and an interest in a family trust with an unspecified value. Defendant wife, on the other hand, had only $2,500 in a bank account, jewelry and a fur coat valued at less than $20,000, collectively. Under the terms of the prenuptial agreement, the wife waived any claims to any property that the husband owned or acquired not only prior to, but also subsequent to the marriage. She further waived any right of election. The agreement contained a complete maintenance waiver, irrespective of the length of the marriage or whether the marriage produced children. The agreement also provided that the wife would forfeit any gifts or jewelry she had been given before and during the marriage.
The parties had been married 15 years when the husband initiated divorce proceedings in late 2010. Their sons are presently 14 and 7 years of age.
In January 2011, the wife moved for summary judgment declaring the parties’ prenuptial agreement void. The motion court sustained the property division provisions of the prenuptial agreement and determined that her waiver of maintenance was fair and reasonable at the time of the execution of the agreement, but set a hearing to determine whether the maintenance waiver was unconscionable in light of present circumstances.
*554I agree with the majority that the motion court properly set down for a hearing the issue of whether the maintenance waiver is unconscionable. I would also find, however, that an issue exists as to whether the property division provisions of the prenuptial agreement are unconscionable under the common-law standard. The instant agreement is so one-sided and the inequality “so strong and manifest as to shock the conscience and confound the judgment of any [person] of common sense” (Christian v Christian, 42 NY2d at 63 [internal quotation marks omitted]).
The husband’s net worth as of the execution of the agreement was $580,000; the wife’s was $19,200, only $2,500 of which represented liquid assets she was entitled to retain upon dissolution of the marriage. The husband has a current net worth of approximately $4.6 million; the wife has a current net worth of $30,554. Thus, during the 15-year period the parties were married, the husband’s net worth increased in excess of $4 million, whereas the wife’s net worth only marginally increased. Given the disparity of the property distribution division, it would be difficult to conceive of an instance in which the unconscionability standard has any real purpose, if not applied to this agreement. The instant agreement does not, like others we have upheld, provide some measure of distribution to the nonmonied spouse varying in degree based on the length of the marriage and whether the marriage has produced any children. Indeed, not only does the wife receive no property, under any circumstances (nor any maintenance), but she is required to forfeit jewelry and gifts given to her during the marriage.
In Bloomfield v Bloomfield (281 AD2d 301 [2001], revd on other grounds 97 NY2d 188 [2001]), this Court affirmed Supreme Court’s determination that the parties’ prenuptial agreement was unenforceable as per the General Obligations Law in effect at the time. We went on to state: “[I]t also appears that the agreement could be held unconscionable. . . . This prenuptial agreement, which provides for no division of property at the end of the marriage, without regard for when, how or why it ends, and absolutely no right of election, is manifestly unfair. No rational person would agree to this arrangement and no fair and honest person would accept it. Equity must intervene to prevent an injustice.” (281 AD2d at 305 [internal citations omitted]). Although the statutory standard set forth in section 236 (B) (3) of the Domestic Relations Law may be inapplicable to adjudge the property division provisions of the agreement, traditional common-law standards apply to test the validity and enforceability of the agreement as a *555whole (see Christian v Christian, 42 NY2d 63 [1977] [holding property division provisions of separation agreement so unconscionable as to be unenforceable]). There are instances in which an agreement is so one-sided that, in the words of the Court, “no [person] in his [or her] senses and not under delusion would make on the one hand, and ... no honest and fair [person] would accept on the other” (Christian, 42 NY2d at 71 [internal quotation marks omitted]). We have held that equitable principles must be taken into account in deciding whether to vacate property settlement agreements between spouses on grounds that might otherwise be insufficient to nullify an ordinary contract since “Agreements between spouses, unlike ordinary business contracts, involve a fiduciary relationship requiring the utmost of good faith . . . [I]t is appropriate to take into account these common-law equitable factors, notwithstanding the inapplicability here of the broader fair and reasonable [when made] and . . . not unconscionable at final judgment statutory standard” (Goldman v Goldman, 118 AD2d 498, 500 [1986] [internal quotation marks omitted]).
The parties’ agreement provides for no division of property at the end of a lengthy marriage producing two children, without any consideration to the contribution the wife may have made towards its acquisition. Indeed, the agreement requires that the wife return any jewelry and gifts she had been given before and during the marriage. I would accordingly find that an issue of fact exists as to the unconscionability of the property division provision of the parties’ prenuptial agreement, and remand for further consideration.